BY THE COURT.
I have duly considered the libel filed in this cause, and have heard and carefully attended to the testimony of the witnesses produced respecting the same; and I find, that the libellants entered on board the brig St. Oloff, Jonas Holmstedt, master, in December, 1789, in the port of Cadiz, in the kingdom of Spain; that no articles or written contract whatever were presented to the libellants by the captain, or any other person, to engage them in the service of this vessel, or for any designated voyage, except that they were told by the captain that they were going to Philadelphia and back again to Cadiz, where they should be paid off, at the rate of five dollars per month, and there discharged. That after their arrival at Philadelphia, the captain, without any new agreement whatever, undertook another voyage to St. Andero in Spain and back again to the port of Philadelphia, with the libellants on board, where the vessel now is. It also appears that Captain Holmstedt had treated the libellants with uncommon severity and cruelty, especially Weiberg, whom he had confined in jail six days in Philadelphia, before their sailing for St. Andero, and as soon as he was taken on board again, beat him and otherw-ise abused him, so that he lay three days disabled from doing any duty. That after their return to this port the last time, the libellants made application to a proctor of this court, to sue for the justice of the country in their behalf. That in prosecuting this business, they had been absent from the brig about three hours, and on their return to the vessel, the captain caused them both to be pinioned and confined; threatening them with a drawn cutlass and denouncing vengeance against them. And that afterwards, whilst this cause was before the court and during an adjournment thereof, the captain caused Weiberg, one of the libellants, to be laden with irons and chains, and confined on board the brig.
Under these circumstances. I am of opinion, first, that the deviation to the port of St. Andero in Spain, was such an alteration of the voyage, as might justify the mariner in demanding his wages. And secondly, that Captain Holmstedt's conduct with regard to the libellants, hath been so cruel and unwarrantable by the maritime law;, as would of itself have dissolved the contract — the rights of humanity being superior to the specific laws and customs of any nation:
Whereupon. I adjudge and decree, that Er-rick Weiberg and Nicholas Casterius be discharged from any further services on board the brig St. Oloff; and that they have and receive the sum of eighty-six dollars and twenty cents, in full of the wages respectively due to them. That is to say. to Errick Weiberg the sum of fifty-three dollars and eighty-six and two-thirds cents, and to Nicholas Casterius the sum of thirty-tw'o dollars and thirty-three and a third cents. And I do further decree, that the brig St. Oloff. with her tackle, apparel and furniture, or such parts thereof as may be necessary to satisfy this judgment, to-gethcr with the charges and costs of suit, be *594sold by tbe marshal of this district, according to law and custom, for the purposes aforesaid.
In the case of Willendson v. The Försöket [Case No. 17,682], the practice of the court as to foreign seamen, is fully explained.